NUMBER 13-21-00235-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                         IN RE PETER MICHAEL BUFFA


                       On Petition for Writ of Mandamus.


                                       ORDER

              Before Justices Longoria, Hinojosa, and Tijerina
                             Order Per Curiam

      Relator Peter Michael Buffa has filed a petition for writ of mandamus seeking to

compel the trial court to vacate an “Order Clarifying and Granting Judgment” on grounds

that the case had been nonsuited. Relator has a related appeal pending in this Court in

our appellate cause number 13-21-00171-CV.

      The Court requests that the real party in interest, Elisa Silva Buffa, or any others

whose interest would be directly affected by the relief sought, file a response to the

petition for writ of mandamus on or before the expiration of ten days from the date of this
order. See TEX. R. APP. P. 52.2, 52.4, 52.8.



                                                   PER CURIAM



Delivered and filed on the
2nd day of August, 2021.




                                               2